Citation Nr: 1307686	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  06-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to November 10, 2010, and 20 percent thereafter for the service-connected right knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent prior to May 9, 2012, and 20 percent thereafter for the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, an October 2012 rating decision increased the Veteran's disability evaluation for his patellofemoral pain syndrome and history of internal derangement with degenerative changes of the right knee to 20 percent disabling, effective November 10, 2010, and his patellofemoral pain syndrome and history of internal derangement with degenerative changes of the left knee to 20 percent disabling, effective May 9, 2012.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2010 and April 2012, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.   

Additional evidence was forwarded to the Board after certification of this appeal, and the Veteran waived his right to have the RO initially consider it in a 30 day waiver form.  See 38 C.F.R. § 20.1304 (2012).

A review of the Virtual VA paperless claims processing system reveals that the most recent supplemental statement of the case (SSOC) dated January 2013, is not associated with the Veteran's claims file.  As will be explained below, this SSOC refers to an additional VA examination that is not present in the claims folder, but is likely pertinent to the present appeal.  Upon remand, the RO/AMC will have the opportunity to review the record prior to readjudicating the appeal.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A relevant VA examination report is not in the claims file or electronic ("Virtual VA") file.  Specifically, according to a supplemental statement of the case (SSOC) dated January 2013, which is only present on the Virtual VA paperless claims processing system, the Veteran underwent a VA examination for his service-connected right and left knee disabilities in December 2012.  Additionally, a deferred rating decision dated October 2012 indicated that a VA examination conducted in May 2012 was incomplete because the VA examiner failed to determine whether the Veteran has either instability or recurrent subluxation of the left knee.  It was requested that the VA examiner determine whether the Veteran has instability or recurrent subluxation of the left knee and the severity of it.  It was also noted that "if necessary[,]" the Veteran should be reexamined in order to answer the question.  See the October 2012 deferred rating decision.  

A Compensation and Pension Exam Inquiry report dated November 2012 shows that an examination for the Veteran's service-connected knee disabilities was requested by the RO, and VA outpatient treatment records submitted by the Veteran note that the Veteran underwent a VA examination in December 2012.  However, the December 2012 VA examination report has not been associated with the claims file or the Veteran's Virtual VA file.  The December 2012 VA examination report is relevant to the issues for increased ratings for the service-connected right and left knee disabilities.  

It is also noted that the Veteran submitted additional evidence reflecting treatment for his service-connected right and left knee disabilities from July 2012 to August 2012 at a VA outpatient treatment facility.  Specifically, an x-ray report dated August 2012 indicates that the Veteran's symptomatology associated with his right knee has slightly progressed since the 2010 VA examination.  See the August 2012 VA outpatient treatment note.  Review of the claims file shows that the most recent VA outpatient treatment records are dated April 2011.  On remand, current VA outpatient treatment records must be obtained and associated with the claims file. VA records are considered part of the record on appeal since they are within VA's constructive possession.  These records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of treatment from the North Florida/South Georgia Veterans Health System in Jacksonville, Florida.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  Associate with the claims file the December 2012 VA examination report for the Veteran's service-connected right and left knee disabilities.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination to determine the current severity of the Veteran's service-connected right and left knee disabilities.  

3.  Ensure that all directed development is completed and readjudicate the claims for an evaluation in excess of 10 percent prior to November 10, 2010, and 20 percent thereafter for the service-connected right knee disability and an evaluation in excess of 10 percent prior to May 9, 2012, and 20 percent thereafter the service-connected left knee disability.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The RO/AMC must ensure completion of all remand directives. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


